Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 8/11/21 overcome the rejections set forth in the office action mailed 5/11/21. New grounds of rejection necessitated by the amendments are set forth below.

Claim Rejections - 35 USC § 103
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (U.S. PG Pub. No. 2003/0148898).
In paragraph 9 Bell discloses a lubricating oil composition comprising a major amount of an oil of lubricating viscosity and a dispersant composition that comprises one or more dispersants. In paragraph 35 Bell discloses that the dispersant composition preferably comprises at least polyalkenyl succinimide which is the reaction product of a polyalkenyl substituted succinic anhydride and a polyamine in a coupling ratio of about 0.65 to about 1.25, as recited in claim 1. In paragraph 15 Bell discloses that the dispersant preferably has a functionality of 1.3 to 1.7, overlapping the ranges recited in claims 1-2 and 11. In paragraphs 73-74 Bell discloses that the composition can comprise zinc dithiophosphates in an amount sufficient to provide about 0.02 to about 0.12% by weight of phosphorus to the composition, within the range recited in claim 1. The composition of Bell does not require any additional antiwear agents, meeting the newly added limitation of amended claim 1. 

i) Bell discloses in paragraph 66 that the lubricating composition comprises from about 0.5 to about 10% by weight, preferably from about 1 to about 8% by weight, or the dispersant, but does not specifically disclose the nitrogen content supplied by the dispersant. This relates to claims 8-9.
ii) Bell discloses in paragraph 37 that the dispersant can be a Mannich condensation product of an alkyl-substituted alkyl hydroxy benzene, a carbonyl compound, and a polyalkylene polyamine, as recited in claim 12, but does not specifically disclose a composition comprising both the succinimide dispersant and the Mannich dispersant.
iii) Some of the ranges of Bell overlap the claimed ranges rather than falling within them.
With respect to i), in paragraph 42 Bell discloses that the dispersant preferably contains about 0.1 to about 0.8%, preferably about 0.2 to about 0.4% by weight of boron, and has a boron to nitrogen weight ratio of about 0.05 to about 0.24, preferably 
With respect to ii), case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Claim 12 is therefore rendered obvious by Bell. 
With respect to iii),  See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
In light of the above, claims 1-5 and 7-12 are rendered obvious by Bell.

Response to Arguments
Applicant’s arguments filed 8/11/21 have been considered but are not persuasive. First, it is noted that the newly applied Bell reference teaches compositions which do not require an additional anti-wear agent, meeting the newly added limitation of claim 1. Applicant argues that the Schilowitz reference cited in the previous office 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771